DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Claim Status
Claims 28-31 are pending.
Claim 28 is currently amended.
Claims 1-27 were cancelled.
Claims 28-31 have been examined.

Priority
This application is a 371 of PCT/KR2016/004707 filed on 05/04/2016, which claims foreign priority of KOREA, REPUBLIC OF 10-2015-0063203 filed on 05/06/2015. 


Withdrawn Rejection
All rejections of record are withdrawn because the affidavit submitted 7/15/2022 to disqualify Oh’s thesis as a prior art reference is sufficient to overcomes the rejections of record.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is unclear with respect to the phrase “a DARC-positive bone marrow macrophage culture solution”. The metes and bounds are unclear because the phrase is same as culturing the LT-HSC with a DARC-positive bone marrow macrophage and the phrase fails to distinctly define other components except for a DARC-positive bone marrow macrophage in the culture solution. Claims 29-31 are rejected as depending on claim 28.
Furthermore, claim 28 is unclear with respect to the selection marker of “Flt3-CD34-LSK” because the dash symbol is insufficient to define positive or negative of the marker proteins. A correction of the selection marker to be “Flt3-CD34-LSK” or Flt3(-)CD34(-)LSK may overcome this rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Luckey et al. (PNAS. 2006; 103(9): 3304-3309, previously cited 3/15/2022) in view of Larochelle et al. (Blood. 2012; 119(8): 1848-1855, previously cited 11/18/2019) in view of Kuranda et al. (Journal of Cellular Biochemistry. 2011; 112:1277–1285.) in view of Aguirre-Ghiso (Nat Rev Cancer. 2007 November ; 7(11): 834–846, previously cited 12/23/2019) and in view of Bandyopadhyay et al. (Nature Medicine. 2006 12(8): 933-938, previously cited 11/18/2019).
Claim 28 is drawn to a method of regulating the reversible cell cycle of hematopoietic stem cells (HSCs) expressing KAl1 comprising:
(i) collecting only long-term hematopoietic stem cells (LT-HSCs) showing Flt3-CD34-LSK from isolated hematopoietic stem cell populations of LT-HSC, short-term hematopoietic stem cells (ST-HSC) and multipotent progenitor (MPP) cells, and 
(ii) culturing the L T-HSCs with one or more of rhDARC, a DARC-positive bone marrow monocyte, a DARC-positive bone marrow macrophage, and a DARC-positive bone marrow macrophage culture solution to maintain or increase KAI1 expression in the L T-HSCs and maintain quiescence of the L T-HSCs in the reversible GO cell cycle phase.
Luckey et al. teach self-renewal with long-term hematopoietic stem cells (Title). Luckey et al. teach long-term hematopoietic stem cell (Lt-HSC) can be isolated from a mixture of cells based on the biomarkers of Lin-/lo, Sca+, c-kit+, CD34-, and Flt3- (p3306, col 2, para 2), well-known conventional markers admitted by applicant in the specification (p16, Example 1, 1-1. Collection of cells), reading on the limitation (i). Although Luckey et al. do not explicitly teach Lt-HSC expressing KAI1/CD82, Larochelle et al. is recited to show that tetraspanin CD82 is expressed by hematopoietic stem cells and essential for quiescent state of hematopoietic stem cells (Abstract) and homing/ engraftment to the bone marrow in nature known to one of ordinary skill in the art of stem cells (p1848, col 2, para 1). Kuranda et al. is further recited to show hematopoietic cancer stem cells preserve cellular hierarchy in a manner similar to normal stem cells and hematopoietic malignancies contain not only CD34- but also CD34+ subpopulations known to one of ordinary skill in the art of stem cells (Abstract). Thus, one of ordinary skill in the art before the effective filing date of this invention would have been suggested and/or motivated to apply cell cycle control of cancer stem cells to normal hematopoietic stem cells based on the preserved cell cycle regulatory mechanism (e.g., KAI1/CD82) suggested by Kuranda et al.
Luckey et al. in view of Larochelle et al. and Kuranda et al. do not teach culturing a DARC ligand with long-term hematopoietic stem cells.
Aguirre-Ghiso teaches cancer dormancy comprising angiogenic dormancy and cellular dormancy of G0-G1 arrest (Abstract) shown as follows (p23, Fig 1). Aguirre-Ghiso suggests tetraspanin protein CD82 (also known as kangai-1), which has a role in adhesion signalling, inhibits mouse melanoma cell metastases after binding to the DARC (Duffy antigen chemokine receptor (p6, Metastasis suppressors and host genetics, para 1), leading to the G0-G1 cell cycle arrest. Aguirre-Ghiso further teaches quiescence of cellular dormancy is due to G0-G1 arrest and a reversible quiescence can be observed in cancer stem cells (p2, Box 1, last para; p3, At a glance, para 5), reading on CD82 expressing cancer stem cell binding to DARC leading to [AltContent: textbox ([img-media_image1.png]  [img-media_image2.png])]quiescent state of reversible G0-G1 cell cycle arrest shown as follows (p29, Fig 4). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to culture Luckey’s KAI1/CD82 expressing long-term hematopoietic stem cells (Lt-HSC) with DARC to control Lt-HSC at reversible G0-G1 arrest as cancer stem cells preserve cellular hierarchy in a manner similar to normal stem cells suggested by Kuranda et al. 
Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and in view of Aguirre-Ghiso do not explicitly teach a DARC ligand.
Similarly, Bandyopadhyay et al. is recited to show a ligand of DARC to interact with CD82 expressing cells to inhibit cell proliferation or induce cell cycle arrest, comprising anti-Kai1/CD82 antibody (p934, col 2, para 2), a cell expressing DARC (p935, col 1, para 1), and purified recombinant DARC polypeptide (p936, col 1, para 1). Furthermore, it would be obvious to use a human recombinant DARC (rhDARC) polypeptide to regulate cell cycle of Luckey’s human long-term hematopoietic stem cells (Lt-HSC) in cell culture, reading on the limitation (ii).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Luckey et al. in view of Larochelle et al. and Kuranda et al. with Aguirre-Ghiso’s teaching interaction of KAI1/CD82 stem cell with a DARC ligand because (a) Luckey et al. teach long-term hematopoietic stem cell (Lt-HSC) can be isolated from a mixture of cells based on the biomarkers of Lin-/lo, Sca+, c-kit+, CD34-, and Flt3- (p16, Example 1, 1-1. Collection of cells), (b) Larochelle et al. is recited as evidence to show tetraspanin CD82 is expressed by hematopoietic stem cells and essential for quiescent state of hematopoietic stem cells known to one of ordinary skill in the art of stem cells (Abstract), (c) Kuranda et al. is further recited to show hematopoietic cancer stem cells preserve cellular hierarchy in a manner similar to normal stem cells and hematopoietic malignancies contain not only CD34- but also CD34+ subpopulations (Abstract) as common knowledge to one of ordinary skill in the art of stem cells and (d) Aguirre-Ghiso further teaches quiescence of cellular dormancy is due to G0-G1 arrest induced by interaction of KAI1/CD82 and DARC as well as a reversible quiescence can be observed in stem cells (p2, Box 1, last para; p3, At a glance, para  5). The combination would have reasonable expectation of success because CD82+ cancer stem cells preserve cellular hierarchy in a manner similar to normal hematopoietic stem cells expressing CD82.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and Aguirre-Ghiso) with Bandyopadhyay’s DARC ligand because (a) Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and Aguirre-Ghiso teaches CD82+ Lt-HSC interact with a DARC expressing cells to control CD82+ Lt-HSC at G0-G1 arrest of quiescent state and (b) Bandyopadhyay et al. is recited to show a ligand of DARC to interact with CD82 expressing cells to inhibit cell proliferation or induce cell cycle arrest with functionally equivalent ligands comprising a cell expressing DARC (p935, col 1, para 1) and purified recombinant DARC polypeptide (p936, col 1, para 1). The combination would have reasonable expectation of success because a DARC ligand interacting with both CD82+ cancer and normal hematopoietic stem cells induces a reversible quiescence of G0-G1 cell cycle arrest (Abstract of Kuranda et al. & Aguirre-Ghiso. p29, Fig 4).
With respect to claim 31, the functional limitation of TGF-β1 secretion via PKC does not add an additional manipulation step to culture long-term CD82+ hematopoietic stem cells (Lt-HSC); thus, the prior art cultured Lt-HSC would be necessary to satisfy the limitation of claim 31 consistent with the disclosure in the specification (p12, para 1).

2.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Luckey et al. in view of Larochelle et al. in view of Kuranda et al. in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. as applied to claims 20, 31 and further in view of NCBI GeneBank No. AAH00726.1 (cited in IDS #4 dated 11/6/2017).
Claim 29 is drawn to the Kai1 protein consisting of SEQ ID NO: 1 or 2.
Luckey et al. in view of Larochelle et al. in view of Kuranda et al. in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. teach a method of regulating the reversible cell cycle of hematopoietic stem cells (HSCs) expressing KAl1 in contact of a recombinant DARC polypeptide as applied to claims 28 and 31 above.
Luckey et al. in view of Larochelle et al. in view of Kuranda et al. in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. do not specify a Kai1/CD82 protein sequence.
NCBI AAH00726.1 shows human Kai1/CD82 protein sequence with 100% homology to this instant SEQ ID NO: 1 as follows, reading on claim 29.

    PNG
    media_image3.png
    591
    878
    media_image3.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and in view of Aguirre-Ghiso and Bandyopadhyay et al.) with NCBI's human Kai1/CD82 protein sequence because (a) Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and in view of Aguirre-Ghiso and Bandyopadhyay et al. teach human long-term hematopoietic stem cells (LT-HSC) expressing Kai1/CD82 and (b) NCBI AAH00726.1 shows human Kai1/CD82 protein sequence. The combination would have reasonable expectation of success because the references teach Kai1/CD82 protein.

3.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Luckey et al. in view of Larochelle et al. in view of Kuranda et al. in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. as applied to claims 20, 31 and further in view of NCBI NP_001116423.1 (previously cited 4/27/2020).
Claim 30 is drawn to the Kai1 protein consisting of SEQ ID NO: 3 or 4.
Luckey et al. in view of Larochelle et al. in view of Kuranda et al. in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. teach a method of regulating the reversible cell cycle of hematopoietic stem cells (HSCs) expressing KAl1 in contact of a recombinant DARC polypeptide as applied to claims 28 and 31 above.
Luckey et al. in view of Larochelle et al. in view of Kuranda et al. in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. do not specify a recombinant DARC polypeptide.

    PNG
    media_image4.png
    503
    694
    media_image4.png
    Greyscale
NCBI NP_001116423.1 shows human DARC polypeptide sequence with 100% homology to this instant SEQ ID NO: 3 as follows, reading on claim 30.



One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and in view of Aguirre-Ghiso and Bandyopadhyay et al.) with NCBI's human DARC polypeptide sequence
because (a) Luckey et al. in view of Larochelle et al. in view of Kuranda et al. and in view of Aguirre-Ghiso and Bandyopadhyay et al. teach a method of culturing CD82 expressing human long-term hematopoietic stem cells (LT-HSC) with a ligand of DARC polypeptide and (b) NCBI NP_001116423.1 shows human DARC polypeptide sequence. The combination would have reasonable expectation of success because the references teach Kai1/CD82 protein sequence.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-November-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615